

115 HR 4992 IH: Notify Officials, Towns, Individuals, and Cities of Electric Generating Facilities Act of 2017
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4992IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Ms. Esty of Connecticut (for herself and Mr. Lance) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to direct permitting authorities to notify municipalities within 30
			 miles of a source of certain permit applications and proposed permits, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Notify Officials, Towns, Individuals, and Cities of Electric Generating Facilities Act of 2017 or the NOTICE Act of 2017. 2.Clean Air Act amendment (a)AmendmentSection 505(a)(2) of the Clean Air Act (42 U.S.C. 7661d(a)(2)) is amended to read as follows:
				
 (2)The permitting authority shall notify— (A)all States—
 (i)whose air quality may be affected and that are contiguous to the State in which the emission originates, or
 (ii)that are within 50 miles of the source, and (B)all municipalities that are within 30 miles of the source,
						of each permit application (and any application for a permit modification or renewal) or proposed
			 permit forwarded to the Administrator under this section, and shall
			 provide an opportunity for such States and municipalities to submit
			 written recommendations respecting the issuance of the permit and its
			 terms and conditions. If any part of those recommendations are not
			 accepted by the permitting authority, such authority shall notify the
			 State or municipality submitting the recommendations and the Administrator
			 in writing of its failure to accept those recommendations and the reasons
			 therefor..
			(b)Technical and conforming amendments
 (1)The heading of section 505 of the Clean Air Act (42 U.S.C. 7661d) is amended by striking Notification to Administrator and contiguous States and inserting Notification to Administrator, contiguous States, and certain municipalities. (2)The item relating to section 505 in the table of contents of title V of the Clean Air Act (42 U.S.C. 7661 et seq.) is amended to read as follows:
					
						
							Sec. 505. Notification to Administrator, contiguous States, and certain municipalities.
						.
				